UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.4)1 Advanced Analogic Technologies Incorporated (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 00752J108 (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 10, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON DIALECTIC CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.7% 14 TYPE OF REPORTING PERSON IA, OO 2 CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON DIALECTIC CAPITAL PARTNERS, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON DIALECTIC OFFSHORE, LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON CO 4 CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON DIALECTIC ANTITHESIS PARTNERS, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4% 14 TYPE OF REPORTING PERSON PN 5 CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON DIALECTIC ANTITHESIS OFFSHORE, LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% 14 TYPE OF REPORTING PERSON CO 6 CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON DIALECTIC OFFSHORE, L2, LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON CO 7 CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON JOHN FICHTHORN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.7% 14 TYPE OF REPORTING PERSON IN 8 CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON LUKE FICHTHORN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.7% 14 TYPE OF REPORTING PERSON IN 9 CUSIP NO. 00752J108 1 NAME OF REPORTING PERSON J. MICHAEL GULLARD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 1 See Item 5. 10 CUSIP NO. 00752J108 The following constitutes Amendment No. 4 (“Amendment No. 4”) to the Schedule 13D filed by the undersigned.This Amendment No. 4 amends the Schedule 13D as specifically set forth. Item 3.Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by DCP, DOF, DAP, DAO and DOL2 were purchased with working capital (no borrowed funds were used to purchase the Shares, other than any borrowed funds used for working capital purposes in the ordinary course of business) in open market purchases.The aggregate purchase cost of the 2,063,381 Shares beneficially owned in the aggregate by DCP, DOF, DAP, DAO and DOL2 is approximately $7,558,885, excluding brokerage commission. The Shares purchased by Mr. Gullard were purchased with personal funds (no borrowed funds were used to purchase the Shares) in open market transactions.The aggregate purchase cost of the 1,200 Shares beneficially owned by Mr. Gullard is approximately $4,440, excluding brokerage commission. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 44,152,495 Shares outstanding, as of August 3, 2011, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on August 9, 2011. (a, b) As of the close of business on August 11, 2011, the Investment Manager may be deemed to be the beneficial owner of 2,063,381 Shares, constituting approximately 4.7% of the Shares outstanding. The Investment Manager has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 2,063,381 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 2,063,381 Shares. The Investment Manager specifically disclaims beneficial ownership in the Shares reported herein except to the extent of its pecuniary interest therein. (a, b) As of the close of business on August 11, 2011, DCP may be deemed to be the beneficial owner of 376,187 Shares, constituting less than 1% of the Shares outstanding. DCP has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 376,187 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 376,187 Shares. DCP specifically disclaims beneficial ownership in the Shares reported herein except to the extent of its pecuniary interest therein. DCP, as a member of a “group” with the other Reporting Persons for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed to be the beneficial owner of the Shares beneficially owned in the aggregate by the other members of the group reported herein.DCP specifically disclaims beneficial ownership of such Shares, except to the extent of its pecuniary interest therein. 11 CUSIP NO. 00752J108 (a, b) As of the close of business on August 11, 2011, DOF may be deemed to be the beneficial owner of 245,337 Shares, constituting less than 1% of the Shares outstanding. DOF has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 245,337 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 245,337 Shares. DOF specifically disclaims beneficial ownership in the Shares reported herein except to the extent of its pecuniary interest therein. DOF, as a member of a “group” with the other Reporting Persons for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed to be the beneficial owner of the Shares beneficially owned in the aggregate by the other members of the group reported herein.DOF specifically disclaims beneficial ownership of such Shares, except to the extent of its pecuniary interest therein. (a, b) As of the close of business on August 11, 2011, DAP may be deemed to be the beneficial owner of 609,415 Shares, constituting approximately 1.4% of the Shares outstanding. DAP has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 609,415 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 609,415 Shares. DAP specifically disclaims beneficial ownership in the Shares reported herein except to the extent of its pecuniary interest therein. DAP, as a member of a “group” with the other Reporting Persons for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed to be the beneficial owner of the Shares beneficially owned in the aggregate by the other members of the group reported herein.DAP specifically disclaims beneficial ownership of such Shares, except to the extent of its pecuniary interest therein. (a, b) As of the close of business on August 11, 2011, DAO may be deemed to be the beneficial owner of 443,162 Shares, constituting approximately 1.0% of the Shares outstanding. DAO has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 443,162 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 443,162 Shares. DAO specifically disclaims beneficial ownership in the Shares reported herein except to the extent of its pecuniary interest therein. DAO, as a member of a “group” with the other Reporting Persons for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed to be the beneficial owner of the Shares beneficially owned in the aggregate by the other members of the group reported herein.DAO specifically disclaims beneficial ownership of such Shares, except to the extent of its pecuniary interest therein. 12 CUSIP NO. 00752J108 (a, b) As of the close of business on August 11, 2011, DOL2 may be deemed to be the beneficial owner of 389,280 Shares, constituting less than 1% of the Shares outstanding. DOL2 has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 389,280 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 389,280 Shares. DOL2 specifically disclaims beneficial ownership in the Shares reported herein except to the extent of its pecuniary interest therein. DOL2 as a member of a “group” with the other Reporting Persons for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed to be the beneficial owner of the Shares beneficially owned in the aggregate by the other members of the group reported herein.DOL2 specifically disclaims beneficial ownership of such Shares, except to the extent of its pecuniary interest therein. (a, b) As of the close of business on August 11, 2011, JF may be deemed to be the beneficial owner of 2,063,381 Shares, constituting approximately 4.7% of the Shares outstanding. JF has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 2,063,381 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 2,063,381 Shares. JF specifically disclaims beneficial ownership in the Shares reported herein except to the extent of his pecuniary interest therein. (a, b) As of the close of business on August 11, 2011, LF may be deemed to be the beneficial owner of 2,063,381 Shares, constituting approximately 4.7% of the Shares outstanding. LF has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 2,063,381 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 2,063,381 Shares. LF specifically disclaims beneficial ownership in the Shares reported herein except to the extent of his pecuniary interest therein. (a, b) As of the close of business on August 11, 2011, Mr. Gullard owned directly 1,200 Shares, constituting less than 1% of the Shares outstanding. Mr. Gullard has the sole power to vote or direct the vote of 1,200 Shares; has the shared power to vote or direct the vote of 0 Shares; has the sole power to dispose or direct the disposition of 1,200 Shares; and has shared power to dispose or direct the disposition of 0 Shares. Mr. Gullard, as a member of a “group” with the other Reporting Persons for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed to be the beneficial owner of the Shares beneficially owned in the aggregate by the other members of the group reported herein.Mr. Gullard specifically disclaims beneficial ownership of such Shares. 13 CUSIP NO. 00752J108 (c) The trading dates, number of Shares purchased and price per share for all transactions in the Shares by the Reporting Persons in the past 60 days are set forth in Schedule B.All such transactions were effected in open market transactions with brokers. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) As of August 10, 2011, the Reporting Persons ceased to be the beneficial owners of more than 5% of the Shares of the Issuer. 14 CUSIP NO. 00752J108 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: August 12, 2011 DIALECTIC CAPITAL PARTNERS, LP By: Dialectic Capital, LLC, its general partner By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Member DIALECTIC CAPITAL MANAGEMENT, LLC By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Member DIALECTIC OFFSHORE, LTD. By: /s/ John Fichthorn Name: John Fichthorn Title: Director DIALECTIC ANTITHESIS PARTNERS, LP By: Dialectic Capital, LLC, its general partner By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Member DIALECTIC ANTITHESIS OFFSHORE, LTD. By: /s/ John Fichthorn Name: John Fichthorn Title: Director DIALECTIC OFFSHORE, L2, LTD. By: /s/ John Fichthorn Name: John Fichthorn Title: Director 15 CUSIP NO. 00752J108 /s/ John Fichthorn JOHN FICHTHORN /s/ Luke Fichthorn LUKE FICHTHORN /s/ J. Michael Gullard J. MICHAEL GULLARD 16 CUSIP NO. 00752J108 SCHEDULE B Transactions in the Shares During the Past 60 Days Shares of Common Stock (Sold) Price Per Share($) Date of Sale DIALECTIC CAPITAL PARTNERS, LP 8/10/2011 8/10/2011 DIALECTIC OFFSHORE, LTD. 8/10/2011 8/10/2011 DIALECTIC ANTITHESIS OFFSHORE, LTD. 8/10/2011 8/10/2011 DIALECTIC ANTITHESIS PARTNERS, LP 8/10/2011 8/10/2011 DIALECTIC OFFSHORE, L2, LTD. 8/10/2011 8/10/2011
